Employer and its insurance carrier appeal from a decision and award of Workmen’s Compensation Board in favor of designated special funds. An accident arising out of and in the course of decedent’s employment with the employer resulted in injuries, from the effect of which he died July 8, 1949. His wife, Fannie Prezioso, his sole dependent, survived him. She filed a claim for death benefits under Workmen’s Compensation Law on July 12, 1949. On September 8, 1949, an award of death benefits and funeral expenses was made to her. On November 7, 1949, she filed notice with the board of the commencement of an action against a third party for the wrongful death of her husband. Subsequently the third-party action was settled for the sum of $30,000 but without the knowledge and consent of the insurance carrier. The latter had paid death benefits in the sum of $2,119.67, funeral expenses in the amount of $400 and attorney’s fees of $200, for all of which it has been reimbursed. The board’s decision found that no person or persons were entitled to compensation within the meaning of the Workmen’s Compensation Law and an award totaling $2,000 was made to the special funds under subdivision 9 of section 15 and section 25-a of the statute. The- award and decision unanimously affirmed, with costs to the Workmen’s Compensation Board, on the authority of Matter of Chiappano v. City of New York (281 App. Div. 996). Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.